Citation Nr: 0839226	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

A January 2006 statement of the case (SOC) was issued for the 
issue of service connection for a psychiatric disorder and a 
May 2006 SOC was issued for increased rating issues for left 
foot arthralgia and left leg gunshot wound with retained 
shrapnel.  On his VA Form 9 received in April 2006, the 
veteran checked the box indicating that he desired to appeal 
all of the issues listed on the SOC.  However, directly below 
the box, the veteran wrote "PTSD" and in the area 
designated for explanation of why he felt the VA decided his 
case incorrectly, he only mentioned PTSD.  Accordingly, the 
Board finds that the veteran only intended to appeal the 
issue of service connection for a psychiatric disability.  

In response to the November 2006 Supplemental Statement of 
the Case (SSOC) for the issues of increased ratings for left 
foot arthralgia and left leg gunshot wound with retained 
shrapnel, the veteran filed a VA Form 9 in June 2007 
indicating that he was appealing all of the issues listed on 
the SSOC.  In the explanation area of the form, he discussed 
his right knee and ankle/foot.  The Board notes that the VA 
Form 9 is untimely and construes it as new claims for 
increased ratings for left foot arthralgia and left leg 
gunshot wound with retrained shrapnel.  These issues have not 
been developed for appellate consideration and are referred 
to the RO for appropriate consideration.  Additionally, the 
RO should consider the issues of service connection for a 
right knee disability and a right ankle/foot disability.  (In 
an October 2006 rating decision, the RO denied service 
connection for a right leg disability). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its informal hearing presentation, the veteran's 
representative indicated that the veteran received therapy 
sessions at the Fort Snelling Mental Hygiene Clinic in 1970 
or 1971.  Because VA is on notice that there are additional 
records that may be applicable to the veteran's claim and 
because these records may be of use in deciding the claim, 
these records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c) (2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
On remand, the RO should get all records from the Fort 
Snelling Mental Hygiene Clinic in 1970 or 1971.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the 
veteran, obtain records from the Fort 
Snelling Mental Hygiene Clinic in 1970 or 
1971.  All efforts to obtain these records 
should be fully documented.

2. Then, after ensuring any other 
necessary development has been completed, 
readjudicate the veteran's claim.  If 
action remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




